 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-210 GEB
12                                Plaintiff,            STIPULATION REGARDING MOVING
                                                        JUDGMENT AND SENTENCING HEARING;
13                         v.                           [PROPOSED] ORDER
14   JAGPAL SINGH,                                      DATE: July 12, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, Jagpal
19 Singh, by and through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for judgment and sentencing on Friday, July 12,
21 2019, at 9:00 a.m.

22          2.     By this stipulation, the parties now move to continue the defendant Jagpal Singh’s
23 judgment and sentencing hearing to Friday, November 15, 2019, at 9:00 a.m.

24          3.     The parties do not seek to reset any other dates because the PSR process has already been
25 completed.

26          IT IS SO STIPULATED.
27 ///

28 ///

      STIPULATION REGARDING MOVING JUDGMENT AND         1
30    SENTENCING HEARING; [PROPOSED] ORDER
 1   Dated: July 5, 2019                               MCGREGOR W. SCOTT
                                                       United States Attorney
 2

 3                                                     /s/ ROSANNE L. RUST
                                                       ROSANNE L. RUST
 4                                                     Assistant United States Attorney
 5

 6   Dated: July 5, 2019                               /s/ I. MARK BLEDSTEIN
                                                       I. MARK BLEDSTEIN
 7
                                                       Counsel for Defendant
 8                                                     JAGPAL SINGH

 9
10

11                                               ORDER

12         JUDGMENT AND SENTENCING HEARING FOR JAGPAL SINGH IS NOW SCHEDULED

13 FOR NOVEMBER 15, 2019. IT IS SO ORDERED.

14         Dated: July 8, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING MOVING JUDGMENT AND     2
30   SENTENCING HEARING; [PROPOSED] ORDER
